INVESTOR RELATIONS AGREEMENT

 

This agreement, effective as of February 15th 2005, is entered into by the
signatory parties:

 

Geocom Resources Inc. (the “Company”)

 

-and-

 

 Destiny Media Communications Inc. (the “CONTRACTOR”)

 

WHEREAS:

 

A.

Company is Nevada Corporation, trading as a public company on the OTC.

 

B.

CONTRACTOR is a company in the business of providing investor relation services.

C.

CONTRACTOR desires to be engaged by Company to develop and execute an investor
relations program on behalf of Company.

D.

CONTRACTOR has represented to Company that it has the expertise and experience
to develop an investor relations program for a public company trading on
the OTC, and

E.

Company wishes to engage CONTRACTOR to develop, implement, and execute an
investor relations program.

 

NOW THEREFORE, in consideration of the covenants and agreements contained herein
and other good and valuable consideration (the receipt and sufficiency of which
is hereby acknowledged by each of the parties hereto), the parties hereto agree
as follows:

 

1.

COMMITMENT

 

CONTRACTOR hereby agrees to develop and execute an investor relations program
for Company. The program will be designed to generate investment interest in the
Company within a target audience – the Natural Resources investment community,
providing updates, and handling follow ups on behalf of Company. The program
will emphasize increasing Company’s profile and visibility in the investment
community, the and develop a network of contacts within this community, which
will be made available to the Company.

 

 


--------------------------------------------------------------------------------



 

 

2.

TERM

 

This agreement shall be for a 3 month term commencing on Feb., '15 2005 and
terminating April 15th, 2005. At the end of the term the performance of the
Contractor shall be reviewed by the Company and, if the performance is
satisfactory in the opinion of the Company, the agreement may be renewed as
described below.

 

This Agreement may be renewed by mutual agreement for a further term of 3 months
or for such other term as may be agreed. In the absence of an express written
agreement, any and all renewals shall be for periods of 3 months. Written
consent from both parties is required for any renewal to be binding.  Either
party may terminate this agreement with a thirty day written notice 

 

 

3.

SCOPE OF DUTIES AND PERFORMANCE

 

Operating within Company’s Disclosure Policy, CONTRACTOR responsibilities and
the services provided shall be as set out below (“Duties”):

(i)

Develop a target group within the investment community to increase the following
of, and involvement in, Company stock. One of the goals of this program is to
increase the distribution of Company’s shares to new investors and investment
managers. The target audience will include retail and institutional brokers,
analysts, small cap fund managers, small independent brokerage firms and editors
of investment advisory services and newsletters.

(ii)

Disseminate to the brokerage community, analysts, and small cap fund managers,
Company approved information including information sheets, analysis, and
corporate profiles and reports that concern the company. The intent of
information distribution is regarded as updating and introducing interested
parties to Company’s corporate developments and future plans so as to increase
awareness of the company and create participation in the trading of Company’s
shares.

(iii)

Undertake an ongoing communications strategy aimed at existing shareholders to
encourage maintaining and increasing their share position in Company.

(iv)

Assist in writing company approved information materials such as information
updates and information (fact) sheets.

(v)

Organize investment community meetings that provide management of Company with
an opportunity to present its story to qualified investors.

(vi)

Handle all investor inquiries and provide a detailed reporting of questions and
responses.

 

(vii)

CONTRACTOR shall have the authority to perform its duties as an independent
contractor to Company. Nothing in this agreement will be interpreted with the
purposes of constituting CONTRACTOR or its staff as an associate or employee of
Company, being understood that

 

 


--------------------------------------------------------------------------------



 

CONTRACTOR is and will be an independent contractor and responsible for its own
actions and CONTRACTOR will not be able to allege the contrary. CONTRACTOR shall
have no power to contractually bind or to execute agreements or any documents on
behalf of Company. CONTRACTOR is not an agent of Company.

(viii)

CONTRACTOR must perform the Duties in a lawful manner in compliance with all
applicable laws in any jurisdiction in which CONTRACTOR performs its duties and
the policies and procedures for investor relations, promotional and market
making activities as detailed in the OTC Policies and Procedures.

(ix)

CONTRACTOR is subject to the power, direction and control of the CEO and the
board of directors of Company.

(x)

CONTRACTOR shall, subject to the approval of the Company, establish specific
target goals and demonstrable measurements of its successful performance of the
duties described hereunder, which goals and measurements may include a specific
number of investor inquiries and requests for more information regarding the
business and operations of the Company.

 

 

4.  

COMPENSATION

 

(i)

CONTRACTOR shall be paid a monthly retainer of $1,500 per month  at the start of
each month of the contract.  All fees are paid upon invoice at the start of each
month.

(ii)

The parties agree that Company shall reimburse CONTRACTOR for reasonable out of
pocket expenses incurred by CONTRACTOR for travel and for expenses incurred
while performing its duties as set out herein. CONTRACTOR agrees that all
travel, consequent expenses and disbursements will be pre-approved by Company.
In order for CONTRACTOR to be reimbursed for the travel and promotional
expenses, CONTRACTOR must submit actual receipts for costs incurred for travel
and promotional expense.

(iii)           CONTRACTOR agrees that it holds $6,000 of Company funds, which
were advanced to CONTRACTOR but not utilized in a previous investor relations
campaign. CONTRACTOR agrees to credit Company for these funds in the programs
contemplated herein.

5.

CONFIDENTIALITY

 

(i)

In the course of performing the duties, CONTRACTOR may obtain information
relating to Company and its respective affiliates or associates, the business or
the technology and technical data of Company which is of a confidential and
proprietary nature, including, but not limited to trade secrets, know-how,
inventions, techniques, processes, formulas, programs, documentation, data,
service manuals, technical reports, customer lists, financial information and
sales and marketing plans (hereinafter referred

 

 


--------------------------------------------------------------------------------



 

to as the “Confidential Information”). CONTRACTOR shall not make use of the
Confidential Information other than as required for the performance of the
duties under this Agreement.

(ii)

CONTRACTOR shall not, without the written consent of Company, divulge, discuss,
communicate, transmit, copy or allow access to the Confidential Information to
any Person, except where:

 

 

(a)

such Confidential Information is available to the public generally in the form
disclosed; or

 

 

(b)

such disclosure of the Confidential Information is compelled by law.

 

(c)

CONTRACTOR shall prevent the Confidential Information in its possession from
being used or acquired by any unauthorized person.

 

 

6.

This agreement is subject to Company board approval prior to the effective date.

 

7.

FURTHER DOCUMENTATION

 

Each party hereto will promptly and duly execute and deliver to each remaining
Party such further documents and assurances and take such further action as such
remaining Party may from time to time reasonably request in order to more
effectively carry out the intent and purpose of this Agreement and to establish
and protect the rights and remedies created or intended to be created hereby.

 

8.

HEADINGS

 

The headings in this Agreement are for convenience of reference only and shall
not affect the construction or interpretation of this Agreement.

 

9.

GOVERNING LAW

 

This Agreement shall be construed and enforced in accordance with and the rights
of the Parties hereto shall be governed by the laws of the State of Nevada. Each
of the Parties hereto irrevocably attorns to the jurisdiction of the courts of
the State of Nevada.

 

 


--------------------------------------------------------------------------------



 

 

10.

ASSIGNMENT

 

This agreement may not be assigned to any person by CONTRACTOR without the
express written consent of Company. Subject thereto, this Agreement and
everything herein contained shall inure to the benefit of and be binding upon
the Parties together with their personal representatives, successors and
permitted assigns, if any.

 

11.

ENTIRETY OF AGREEMENT

 

This Agreement constitutes the entire Agreement between the Parties and there
are no statements, representations, warranties, undertakings or agreements,
written or oral, express or implied between the Parties hereto, except as herein
set forth.

 

IN WITNESS WHEREOF the Parties hereto have set their hands and seals, where
applicable, by their duly authorized signing officers.

 

 

Company

CONTRACTOR

Per:

Per:

 

 

 

/s/ John Hiner_____________

/s/ Steven A. Carr___________

 

CEO/ Authorized Signature

President / Authorized Signature

 

 

 

 

 

 